EXHIBIT 10.70



AMENDMENT NO. 4 AND WAIVER
 
This Amendment No. 4 and Waiver (this "Agreement") dated as of January 18, 2008
(the "Effective Date"), is by and among Tekoil and Gas Gulf Coast, LLC, a
Delaware limited liability company (the "Company"), Tekoil & Gas Corporation, a
Delaware corporation, as guarantor (the "Guarantor"), the lenders party to the
Credit Agreement described below ("Lenders"), J. Aron & Company, as Lead
Arranger and as Syndication Agent (in such capacities, "Syndication Agent"), and
J. Aron & Company, as Administrative Agent for such Lenders (together with its
permitted successors in such capacity, the "Administrative Agent") and as
counterparty to the Company under the ISDA Agreement referred to below (in such
capacity, "Lender Counterparty").
 
RECITALS
 
A. Reference is made to that certain Credit and Guaranty Agreement dated as of
May 11, 2007 among the Company, the Guarantor, the Lenders, the Syndication
Agent and the Administrative Agent (as amended or supplemented to the date
hereof, the "Credit Agreement"). Reference is further made to that certain ISDA
Master Agreement dated as of May 11, 2007 (as amended, supplemented, or restated
to the date hereof, and together with all confirmations issued thereunder, the
"ISDA Agreement").
 
B. Subject to the terms and conditions of this Agreement, the Company, the
Guarantor, the Lenders, the Syndication Agent, the Administrative Agent and the
Lender Counterparty, as applicable, wish to (i) make certain amendments to the
Credit Agreement as provided herein and (ii) provide a waiver for the Waiver
Defaults, as defined below.
 
NOW THEREFORE, in consideration of their mutual undertakings, the Company, the
Guarantor, the Lenders, the Syndication Agent, the Administrative Agent and the
Lender Counterparty hereby agree as follows:
 
Section 1. Definitions and Interpretations. As used in this Agreement, each of
the terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein. Each term defined in the Credit
Agreement and used herein without definition shall have the meaning assigned to
such term in the Credit Agreement, unless expressly provided to the contrary.
Article, Section, Schedule, and Exhibit references are to this Agreement, unless
otherwise specified. Paragraph headings have been inserted in this Agreement as
a matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.
 
Section 2. Waiver.
 
(a) The Company hereby acknowledges the existence of the following Events of
Default (the "Waiver Defaults"): (i) the Company's failure to comply with the
maximum debt to EBITDA ratio set forth in Section 6.11 of the Credit Agreement
as of September 30, 2007, as demonstrated by the Compliance Certificate
delivered by the Company for the period ending on such date, (ii) the Company's
failure to comply with the PDP Collateral Coverage Ratio set forth in Section
6.12 of the Credit Agreement as of September 30, 2007, (iii) the Company's
failure to deposit in the Collateral Account by November 23, 2007, $370,000 or
applicable greater amount as required by Section 8.1(x) of the Credit Agreement,
(iv) the Company's failure to deliver the reports required by Section
5.2(f)(iii) and 5.2(f)(v) for the month of October within 30 days after the end
of such month, (v) the Company's failure to deliver by November 1, 2007, the
proposed business plan required by Section 5.2(j) of the Credit Agreement to
have been delivered by such date, (vi) the Company's failure to deliver by
December 31, 2007, the insurance coverage report required by Section 5.2(k) of
the Credit Agreement to have been delivered by such date, (vii) the Parent's
failure to have received, on or before November 7, 2007, net cash proceeds from
the issuance of debt or sale of its Capital Stock in an aggregate amount of not
less than $5,000,000 on terms and conditions satisfactory to the Administrative
Agent in all respects as required by Section 8.1(q) of the Credit Agreement,
(viii) the Parent's failure to pay to Geophysical Pursuit, Inc. the aggregate
amount of $983,500.00 when due pursuant to two unsecured demand promissory notes
(the "GPI Notes") dated July 11, 2007 and December 6, 2007, in the respective
amounts of $581,000.00 and $402,500.00, which failure constitutes an Event of
Default pursuant to Section 8.1(h) of the Credit Agreement, and (ix) the
existence of the foregoing Events of Default under the Credit Agreement
constitutes an Event of Default under the ISDA Agreement.
 
 
 

--------------------------------------------------------------------------------

 
(b) Subject to the terms and conditions of this Agreement, the Lenders and the
Lender Counterparty, as applicable, hereby waive the Waiver Defaults. The waiver
by the Lenders and the Lender Counterparty described in this Section 2 is
contingent upon the satisfaction of the conditions precedent set forth below in
this Agreement and is limited to the Waiver Defaults. Such waiver shall not be
construed to be a consent to or a permanent waiver of any Section covered by
either of the Waiver Defaults or any other terms, provisions, covenants,
warranties or agreements contained in the Credit Agreement, the ISDA Agreement,
or in any of the other Transaction Documents. The Lenders and the Lender
Counterparty reserve the right to exercise any rights and remedies available to
them in connection with any other present or future defaults with respect to the
Credit Agreement, the ISDA Agreement, or any other provision of any Transaction
Document. The description herein of the Waiver Defaults is based upon the
information available to the Lenders and the Lender Counterparty on the date
hereof and shall not be deemed to exclude the existence of any other Events of
Default. The failure of the Lenders or the Lender Counterparty to give notice to
any Credit Party of any such other Events of Default is not intended to be nor
shall be a waiver thereof. The Company and the Guarantor hereby agree and
acknowledge that the Lenders and the Lender Counterparty require and will
require strict performance by the Company and the Guarantor of all of their
respective obligations, agreements and covenants contained in the Credit
Agreement, the ISDA Agreement, and the other Transaction Documents, as amended
hereby, and no inaction or action regarding any Event of Default is intended to
be or shall be a waiver thereof.
 
(c) Without limitation of the foregoing, any failure (i) to comply with the
maximum debt to EBITDA ratio set forth in Section 6.11 of the Credit Agreement
(as amended hereby) or the PDP Collateral Coverage Ratio set forth in Section
6.12 of the Credit Agreement as of any subsequent measurement date, (ii) to
deposit in the Collateral Account all amounts required by Section 8.1(x) of the
Credit Agreement by the date set forth in Section 8.1(x) of the Credit Agreement
(as amended hereby), (iii) to deliver the report required by Section 5.2(f)(v)
of the Credit Agreement for the month of October by the date set forth in
Section 8.1(y) of the Credit Agreement, (iv) to deliver the proposed business
plan required by Section 5.2(j) of the Credit Agreement for fiscal year 2008 by
the date set forth in Section 8.1(y) of the Credit Agreement, (v) of the Parent
to have received, by the date set forth in Section 8.1(q) of the Credit
Agreement (as amended hereby), net cash proceeds from the issuance of debt or
sale of its Capital Stock in an aggregate amount of not less than $5,000,000 on
terms and conditions satisfactory to the Administrative Agent in all respects,
or (vi) pursuant to Section 8.1(bb) with respect to the GPI Notes, shall
constitute an Event of Default under the Credit Agreement, and any such Event of
Default under the Credit Agreement shall constitute an Event of Default under
the ISDA Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 
Section 3. Amendments to the Credit Agreement.
 
(a) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of "Calculation Quarter" in its entirety and replacing it with the
following:
 
"Calculation Month" means each calendar month period.
 
In addition, each reference in the Credit Agreement to "Calculation Quarter" is
hereby replaced with a reference to "Calculation Month."
 
(b) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of "Interest Period" in its entirety and replacing it with the
following:
 
"Interest Period" means (a) the one-month period ending on but not including
January 26, 2008, and (b) each subsequent one-month period from and including
one Monthly Payment Date to but not including the next Monthly Payment Date.
 
(c) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of "Permitted G&A Expense Amount" in its entirety and replacing it
with the following:
 
"Permitted G&A Expense Amount" means the amount of $125,000 per calendar month.
The parties agree and acknowledge that such amount comprises the "Service Fee"
payable under the Management Services Agreement.
 
(d) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of "Quarterly Payment Date" in its entirety and replacing it with the
following:
 
"Monthly Payment Date" means the 26th day of each calendar month, commencing
with January 26, 2008.
 
In addition, each reference in the Credit Agreement to "Quarterly Payment Date"
is hereby replaced with a reference to "Monthly Payment Date."
 
(e) Section 2.6(c) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:
 
(c) Interest on each Loan shall be due and payable in arrears, and Company shall
pay such interest then accrued and owing, (i) on and to each Monthly Payment
Date applicable to that Loan; (ii) on the date of any prepayment of all or any
portion of such Loan, whether voluntary or mandatory, to the extent accrued on
the amount being prepaid; and (iii) at maturity, including the July 2007
Uncommitted Loan Maturity Date and the Maturity Date, as applicable.
 
 
-3-

--------------------------------------------------------------------------------

 
(f) Section 2.11 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:
 
2.11 Payment of Principal. On each Monthly Payment Date, Company will repay the
principal of the Loans, without premium or penalty, in an amount equal to (i) on
each of January 26, 2008, February 26, 2008, March 26, 2008, April 26, 2008,
May 26, 2008, and June 26, 2008, the greater of (A) $1,000,000 and (B) 100% of
ANCF (or such lesser percentage of ANCF, not to be less than 50%, as may be
selected by Agent in its sole discretion) for the immediately preceding
Calculation Month and (ii) on each Monthly Payment Date thereafter, the greater
of (A) $2,000,000 and (B) 100% of ANCF (or such lesser percentage of ANCF, not
to be less than 50%, as may be selected by Agent in its sole discretion) for the
immediately preceding Calculation Month. Such amount shall be applied first to
pay (or prepay) the principal of Loans other than the July 2007 Uncommitted Loan
and second to pay (or prepay) the principal of the July 2007 Uncommitted Loan.
 
(g) Section 5.2 of the Credit Agreement is hereby amended by adding the
following clause (p) in appropriate alphabetical order:
 
(p) On or about each of the first and fifteenth days of each month (or, if such
day is not a Business Day, on the immediately succeeding Business Day), or as
otherwise requested by the Administrative Agent, an update regarding the status
of all approvals and authorizations from (i) the Texas Railroad Commission and
(ii) the Texas General Land Office.
 
(h) Section 6.11 of the Credit Agreement is hereby amended by modifying the
table included in such Section by deleting in its entirety the reference to
"12/31/07" from the Fiscal Quarter column as well as by deleting in its entirety
the corresponding reference to "2.50 to 1.00" from the Maximum Ratio column to
the immediate right thereof.
 
(i) Section 6.11 of the Credit Agreement is hereby further amended by deleting
the final paragraph thereof in its entirety and replacing it with the following:
 
Such ratio with respect to the Fiscal Quarters ending March 31, 2008, June 30,
2008, and September 30, 2008 shall be calculated using "Annualized EBITDA". For
purposes of this Section 6.11, "Annualized EBITDA" means (a) with respect to the
Fiscal Quarter ending March 31, 2008, EBITDA for such Fiscal Quarter multiplied
by 4; (b) with respect to the Fiscal Quarter ending June 30, 2008, EBITDA for
the period commencing on January 1, 2008 through June 30, 2008 multiplied by 2;
and (c) with respect to the Fiscal Quarter ending September 30, 2008, for the
period commencing on January 1, 2008 through September 30, 2008 multiplied by
4/3.
 
(j) Section 8.1(s) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:
 
 
-4-

--------------------------------------------------------------------------------

 
(s) Company shall fail to, on or before March 8, 2008 (i) furnish title
opinions, in form and substance reasonably satisfactory to Administrative Agent,
covering Texas State Lease MF030085 (State Tract 5-8A), and any lease pooled or
unitized therewith, specifically addressing, without limitation, the interests
of Borrower in and to the following wells and non-producing reserves: State
Tract 5-8A #02, State Tract 5-8A #01, State Tract 5-8 #01(BP01), State Tract
5-8A #01(BP02), or (ii) comply with all reasonable requirements made by
Administrative Agent pursuant to such title opinions;
 
(k) Section 8.1(q) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:
 
(q) Parent shall not have received, on or before February 18, 2008, net cash
proceeds from the issuance of debt or sale of its Capital Stock in an aggregate
amount of not less than $5,000,000 (in addition to, and exclusive of, amounts
received in connection with the Required Capital Date) on terms and conditions
satisfactory to the Administrative Agent in all respects;
 
(l) Section 8.1(x) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:
 
(x) Company (i) shall fail to notify Administrative Agent within 1 Business Day
after receiving any notice regarding the filing, or threatened filing, of any
mechanic's and materialman's lien, or similar lien, by J-W Power or (ii) shall
not have deposited in the Collateral Account, within 15 days after Company's
receipt of any such notice, $370,000 or such greater amount as is sufficient in
accordance with GAAP to adequately reserve for the Liabilities asserted by J-W
Power to be owed by Company and/or Sellers, such amounts to be held under the
control of Administrative Agent as cash collateral and applied to satisfy such
Liabilities or other obligations approved in writing or required by the Required
Lenders (including without limitation application to the reduction of
outstanding principal, interest and other sums owed by the Company on the Loans,
the other Obligations, or otherwise under the Transaction Documents).
 
(m) Section 8.1 of the Credit Agreement is amended by adding the following
clause (y) in appropriate alphabetical order:
 
(y) (A) The report required by Section 5.2(f)(v) of the Credit Agreement for the
month of October shall not have been delivered, in detail satisfactory to the
Administrative Agent, on or before January 31, 2008, (B) the proposed business
plan required by Section 5.2(j) of the Credit Agreement for fiscal year 2008, in
form and detail satisfactory to the Administrative Agent, shall not have been
delivered by March 31, 2008, or (C) the insurance coverage report required by
Section 5.2(k) of the Credit Agreement shall not have been delivered, in form
and substance satisfactory to the Administrative Agent, shall not have been
delivered by January 31, 2008; or
 
(n) Section 8.1 of the Credit Agreement is amended by adding the following
clause (z) in appropriate alphabetical order:
 
 
-5-

--------------------------------------------------------------------------------

 
(z) (i) Any of the following shall not have occurred on or before February 18,
2008: (A) Company has hired an operations consultant acceptable to
Administrative Agent or (B) Company has hired a financial consultant acceptable
to Administrative Agent, or (ii) Company shall fail to hire a regulatory matters
consultant acceptable to Administrative Agent within 15 days of a request by
Administrative Agent that Company hire a regulatory matters consultant; or
 
(o) Section 8.1 of the Credit Agreement is amended by adding the following
clause (aa) in appropriate alphabetical order:
 
(aa) Any of the following shall not have occurred on or before April 30, 2008
with respect to Company's unnamed, unnumbered workover rig barge (the "Barge"):
(A) Company has documented the Barge with the United States Coast Guard, (B)
Company has delivered a preferred vessel mortgage, or other first priority
perfected security interest acceptable to Administrative Agent, with respect to
the Barge, and (C) Company has delivered such legal opinions as are requested by
Administrative Agent in connection therewith, all acceptable to Administrative
Agent.
 
(p) Section 8.1 of the Credit Agreement is amended by adding the following
clause (bb) in appropriate alphabetical order:
 
(bb) Any of the following shall occur with respect to either of the GPI Notes:
(A) Parent fails to settle in full its obligations with respect to the GPI
Notes, on terms acceptable to Administrative Agent, on or before February 29,
2008, (B) any acceleration of such obligations, or (C) the commencement of any
remedies or filing of any suit by or on behalf of the payee with respect to such
obligations.
 
Section 4. Amendment to the Management Services Agreement. In connection with,
and in consideration of, the foregoing amendments to the Credit Agreement,
Company and Guarantor hereby amend the Management Services Agreement by deleting
the definition of "Service Fee" in its entirety and replacing it with the
following:
 
"Service Fee" means (a) through and including December 31, 2007, $250,000 for
each calendar month ("Subject Month") beginning June 1, 2007; provided that if a
"Default" or "Event of Default" (as those terms are defined in the senior credit
facility of the Company in effect from time to time) exists or existed in such
Subject Month, then such amount shall be reduced to $125,000 for such Subject
Month and (b) commencing January 1, 2008 and thereafter, $125,000 for each
calendar month.
 
Section 5. No Obligation to Make Payments; Application. Notwithstanding anything
herein to the contrary, Company hereby acknowledges, confirms and agrees that
for so long as any Event of Default or Potential Event of Default (as such terms
are defined in the ISDA Agreement) is outstanding with respect to Company, and
at all time prior to the Capitalization Date (a) any obligation Lender
Counterparty may have to make any payment under the ISDA Agreement shall be
suspended and (b) any amounts payable by Lender Counterparty under the ISDA
Agreement may be applied to the Obligations at the Administrative Agent's
election, in such order as may be elected by the Administrative Agent in its
sole discretion.
 
 
-6-

--------------------------------------------------------------------------------

 
Section 6. Representations and Warranties.
 
(a) The Guarantor represents and warrants that (i) after giving effect to this
Agreement, the representations and warranties set forth in the Credit Agreement,
the representations and warranties set forth in the ISDA Agreement, and the
representations and warranties contained in the other Transaction Documents to
which the Guarantor is a party are true and correct in all material respects on
and as of the Effective Date as if made on and as of such date; (ii) other than
the Waiver Defaults, no Default or Event of Default, or Event of Default or
Potential Event of Default (as such terms are defined in the ISDA Agreement) has
occurred and is continuing; (iii) the execution, delivery and performance of
this Agreement and the other documents, instruments, certificates and agreements
required to be delivered by this Agreement ("Other Documents") and to which the
Guarantor is a party are within the corporate power and authority of the
Guarantor and have been duly authorized by appropriate corporate action and
proceedings; (iv) this Agreement and the Other Documents to which the Guarantor
is a party constitute legal, valid, and binding obligations of the Guarantor
enforceable in accordance with their respective terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the rights of creditors generally and general principles of equity;
(v) there are no governmental or other third party consents, licenses and
approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement or any of the Other Documents to
which the Guarantor is a party; and (vi) the Liens under the Security Documents
are valid and subsisting and secure the Company's and the Guarantor's
obligations under the Credit Agreement, the ISDA Agreement, and the other
Transaction Documents.
 
(b) The Company represents and warrants that: (i) after giving effect to this
Agreement, the representations and warranties contained in the Credit Agreement,
the representations and warranties set forth in the ISDA Agreement, and the
representations and warranties contained in the other Transaction Documents to
which the Company is a party are true and correct in all material respects on
and as of the Effective Date as if made on and as of such date; (i) other than
the Waiver Defaults, no Default or Event of Default or Event of Default or
Potential Event of Default (as such terms are defined in the ISDA Agreement) has
occurred and is continuing; (ii) the execution, delivery and performance of this
Agreement and the Other Documents to which the Company is a party are within the
limited liability company power and authority of the Company and have been duly
authorized by appropriate limited liability company action and proceedings; (iv)
this Agreement and the Other Documents to which the Company is a party
constitute legal, valid, and binding obligations of the Company enforceable in
accordance with their respective terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the rights of creditors generally and general principles of equity; (v) there
are no governmental or other third party consents, licenses and approvals
required in connection with the execution, delivery, performance, validity and
enforceability of this Agreement or any of the Other Documents to which the
Company is a party; and (vi) the Liens under the Security Documents are valid
and subsisting and secure Company's obligations under the Credit Agreement, the
ISDA Agreement, and the other Transaction Documents.
 
Section 7. Conditions to Effectiveness. This Agreement shall become effective
and enforceable against the parties hereto, the Credit Agreement and Management
Services Agreement shall be amended as provided herein, upon the occurrence of
the following conditions precedent on or before the Effective Date:
 
 
-7-

--------------------------------------------------------------------------------

 
(a) Agreement. The Administrative Agent shall have received multiple original
counterparts of this Agreement duly and validly executed and delivered by duly
authorized officers of the Company, the Guarantor, the Administrative Agent, the
Lenders, and the Lender Counterparty;
 
(b) No Default; Representations. Other than the Waiver Defaults, no Default or
Event of Default or Event of Default or Potential Event of Default (as such
terms are defined in the ISDA Agreement) shall have occurred and be continuing
as of the Effective Date. The representations and warranties in this Agreement,
and in the Credit Agreement and the ISDA Agreement, shall be true and correct in
all material respects;
 
(c) Closing Documents List. The Administrative Agent shall have received, and
shall be satisfied in its sole discretion with, the other items listed on the
Closing Documents List attached hereto as Exhibit A; and
 
(d) Fees. The Company shall have paid all fees and expenses of the
Administrative Agent's outside legal counsel and other consultants pursuant to
all invoices presented for payment on or prior to the Effective Date.
 
Section 8. Effect on Transaction Documents; Acknowledgments.
 
(a) The Company and the Guarantor each acknowledges that on the date hereof all
Obligations are payable without defense, offset, counterclaim or recoupment.
 
(b) Except as set forth in Section 2 above, the Lenders, Lender Counterparty,
and Administrative Agent hereby expressly reserve all of their respective
rights, remedies, and claims under the Credit Agreement, the ISDA Agreement, and
the other Transaction Documents. Nothing in this Agreement shall constitute a
waiver or relinquishment of (i) any Default or Event of Default, or any Event of
Default or Potential Event of Default (as such terms are defined in the ISDA
Agreement), under the Credit Agreement, the ISDA Agreement, or any of the other
Transaction Documents other than as expressly set forth in Section 2 above, (ii)
any of the agreements, terms or conditions contained in the Credit Agreement,
the ISDA Agreement, or any of the other Transaction Documents, (iii) any rights
or remedies of the Lenders, Lender Counterparty, Administrative Agent, Royalty
Owner, or Warrant Owner with respect to the Credit Agreement, the ISDA
Agreement, and the other Transaction Documents, or (iv) the rights of each of
the Lenders, the Lender Counterparty, and the Administrative Agent to collect
the full amounts owing to it under the Credit Agreement, the ISDA Agreement, and
the other Transaction Documents.
 
(c) The Company, the Guarantor, the Lenders and Administrative Agent, each
hereby adopts, ratifies, and confirms the Credit Agreement, as amended hereby,
and the Company, the Guarantor, and the Lender Counterparty each hereby adopts,
ratifies, and confirms the ISDA Agreement, and each of the foregoing parties
acknowledges and agrees that the Credit Agreement, as amended hereby, the ISDA
Agreement and the other Transaction Documents are and remain in full force and
effect, and the Company and the Guarantor each acknowledges and agrees that
neither its liabilities under the Credit Agreement, the ISDA Agreement, and the
other Transaction Documents nor the validity, perfection, or priority of any
lien or security interest securing the Obligations are impaired in any respect
by this Agreement.
 
 
-8-

--------------------------------------------------------------------------------

 
(d) From and after the Effective Date, all references to the Credit Agreement,
the ISDA Agreement, and the Transaction Documents (including without limitation
the Management Services Agreement) shall mean such Credit Agreement, such ISDA
Agreement, and such Transaction Documents (including without limitation the
Management Services Agreement) as amended by this Agreement.
 
(e) This Agreement and each of the Other Documents is a Transaction Document for
the purposes of the provisions of the other Transaction Documents (including
without limitation the Management Services Agreement). Without limiting the
foregoing, any breach of representations, warranties, and covenants under this
Agreement shall be a Default or Event of Default, as applicable, under the
Credit Agreement.
 
Section 9. Reaffirmation of the Guaranty. The Guarantor hereby ratifies,
confirms, and acknowledges that its obligations under the Guaranty are in full
force and effect and that the Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, all of the Guaranteed
Obligations as such Guaranteed Obligations have been increased and amended by
this Agreement. The Guarantor hereby acknowledges that its execution and
delivery of this Agreement does not indicate or establish an approval or consent
requirement by the Guarantor under the Credit Agreement in connection with the
execution and delivery of amendments to the Credit Agreement, the Notes, the
ISDA Agreement, or any of the other Transaction Documents.
 
Section 10. Release of Claims.
 
(a) TO INDUCE ADMINISTRATIVE AGENT, LENDERS, AND LENDER COUNTERPARTY TO AGREE TO
THE TERMS OF THIS AGREEMENT, EACH CREDIT PARTY HEREBY (A) REPRESENTS AND
WARRANTS THAT, AS OF THE DATE OF THIS AGREEMENT, THERE ARE NO CLAIMS OR OFFSETS
AGAINST OR DEFENSES OR COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE TRANSACTION
DOCUMENTS OR UNDER THE ISDA AGREEMENT, AND WAIVES ANY AND ALL SUCH CLAIMS,
OFFSETS, DEFENSES, OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO
THE DATE OF THIS AGREEMENT, (B) RELEASES AND FOREVER DISCHARGES THE RELEASED
PERSONS (AS HEREINAFTER DEFINED) FROM ANY AND ALL RELEASED CLAIMS (AS
HEREINAFTER DEFINED), AND (C) COVENANTS NOT TO ASSERT (AND NOT TO ASSIST OR
ENABLE ANY OTHER PERSON TO ASSERT) ANY RELEASED CLAIM AGAINST ANY RELEASED
PERSON. THE CREDIT PARTIES ACKNOWLEDGE AND AGREE THAT SUCH RELEASE IS A GENERAL
RELEASE OF ANY AND ALL RELEASED CLAIMS THAT CONSTITUTES A FULL AND COMPLETE
SATISFACTION FOR ALL OR ANY ALLEGED INJURIES OR DAMAGES ARISING OUT OF OR IN
CONNECTION WITH THE RELEASED CLAIMS, ALL OF WHICH ARE HEREIN COMPROMISED AND
SETTLED.
 
 
-9-

--------------------------------------------------------------------------------

 
(b) As used above, "Released Claims" shall mean any and all actions, causes of
action, judgments, executions, suits, debts, claims, demands, controversies,
liabilities, obligations, damages and expenses of any and every character
(whether known or unknown, liquidated or unliquidated, absolute or contingent,
acknowledged or disputed, direct or indirect), at law or in equity, of
whatsoever kind or nature (including claims of usury), whether heretofore or
hereafter accruing, for or because of any matter or things done, omitted or
suffered to be done by any of the Released Persons prior to and including the
date hereof that in any way directly or indirectly arise out of or in any way
are connected to (i) any of the Transaction Documents or the ISDA Agreement or
any default or event of default thereunder, (ii) any negotiation, discussion,
enforcement action, agreement or failure to agree related to any Transaction
Document, the ISDA Agreement or any default or event of default thereunder, or
(iii) any action, event, occurrence, or omission otherwise related to the
rights, duties, obligations and relationships among the various Credit Parties,
Administrative Agent, Lenders, and Lender Counterparty; provided, however, that
“Released Claims” shall not include any outstanding obligations owed as of the
date of this Agreement to Company by Lender Counterparty, or any affiliate
thereof, under the express terms of the ISDA Agreement, and "Released Persons"
shall mean Administrative Agent, Lenders, Royalty Owner, Warrant Owner, and
Lender Counterparty, together with their respective employees, agents,
attorneys, officers, partners, shareholders, accountants, consultants,
directors, and Affiliates, and their respective successors and assigns.
 
Section 11. Miscellaneous.
 
(a) Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original and all of which, taken together, constitute
a single instrument. This Agreement may be executed by facsimile signature and
all such signatures shall be effective as originals.
 
(b) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted pursuant to the Credit Agreement or ISDA Agreement, as applicable.
 
(c) Invalidity. In the event that any one or more of the provisions contained in
this Agreement shall for any reason be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement.
 
(d) Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.
 
THIS AGREEMENT, THE CREDIT AGREEMENT AS AMENDED BY THIS AGREEMENT, THE NOTES,
THE ISDA AGREEMENT, AND THE OTHER TRANSACTION DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 


 
-10-

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
 

  COMPANY         TEKOIL AND GAS GULF COAST, LLC         By: Tekoil & Gas
Corporation, its Managing Member      

 



  By: /s/ Mark Western    

--------------------------------------------------------------------------------

Mark Western
    CEO and Chairman of the Board of Directors               GUARANTOR      
TEKOIL & GAS CORPORATION    

 

  By: /s/ Mark Western    

--------------------------------------------------------------------------------

Mark Western
    CEO and Chairman of the Board of Directors      

 
 
 
Signature Page to Amendment No. 4 and Waiver

--------------------------------------------------------------------------------

 
 
 

       
J. ARON & COMPANY,
as Lead Arranger, Syndication Agent,
Administrative Agent, Lender Counterparty and a Lender
   

 

  By: Donna Mansfield    

--------------------------------------------------------------------------------

Authorized Signatory

 
 
 
Signature Page to Amendment No. 4 and Waiver

--------------------------------------------------------------------------------

 